T604.682.3701 F 604.682.3600 Suite 400, 455 Granville Street Vancouver, BC V6C 1T1 info@coralgold.com www.coralgold.com April 26, 2010 VIA SEDAR To: All applicable Exchanges and Commissions Dear Sirs/Mesdames: Re:Notice of the Meeting and Record Date 2010 Annual General and Special Meeting In compliance with National Policy NI54-101 requirements, the following is an advance notice of the meeting of: Issuer Coral Gold Resources Ltd. ISIN CA2180021032 CUSIP Meeting Date June 28, 2010 Record Date for Notice May 21, 2010 Record Date for Voting May 21, 2010 Beneficial Ownership Determination Date May 21, 2010 Class of Securities Entitled to Receive Notice Common Class of Securities Entitled to Vote Common Type of Meeting Annual General and Special Yours truly, CORAL GOLD RESOURCES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary
